       Case 2:21-cr-00601-DJH Document 14 Filed 08/20/21 Page 1 of 4



 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
 3   MONICA B. KLAPPER
     Assistant U.S. Attorney
 4   Arizona State Bar No. 013755
     Monica.Klapper@usdoj.gov
 5
     Two Renaissance Square
 6   40 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
 7   Telephone: (602) 514-7500
     Attorneys for Plaintiff
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11   United States of America,
                                                    No. CR-21-00601-PHX-DJH
12                         Plaintiff,
13            vs.
14
     Dale Henson and
15                                                  UNITED STATES’ DETENTION
     Zoila Henson,                                  MEMORANDUM
16
                           Defendants.
17
18
            The United States submits the following detention memorandum, requesting this
19
     Court to detain Dale and Zoila Henson, pursuant to U.S.C. § 3142(e), unless and until
20
     release conditions are in place that reasonably assure the Hensons do not pose a risk of
21
     flight. As set forth in more detail below, the Hensons now pose a substantial risk of flight
22
     – they have few remaining connections to Arizona and have many connections to Mexico,
23
     where Zoila Henson is a citizen.
24
            This Court may order pretrial detention when “no condition or combination of
25
     conditions will reasonably assure the appearance of the person as required and the safety
26
     of any other person and the community.” 18 U.S.C. § 3142(e); United States v. Hir, 517
27
     F.3d 1081, 1086 (9th Cir. 2008).       Detention is appropriate when the United States
28
       Case 2:21-cr-00601-DJH Document 14 Filed 08/20/21 Page 2 of 4




 1   demonstrates either flight risk or danger to the community; it is not necessary to prove
 2   both. See United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). A finding that
 3   a defendant is a flight risk must be supported by a preponderance of the evidence, and a
 4   finding that the defendant is a danger to the community must be supported by clear and
 5   convincing evidence. United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991).
 6          In determining whether there are release conditions that will reasonably assure a
 7   defendant’s appearance and safety of the community, § 3142(g) requires this Court to
 8   consider: 1) the nature and circumstances of the offenses charged; 2) the weight of the
 9   evidence against the person; 3) the history and characteristics of the person; and 4) the
10   nature and seriousness of the danger to any person or the community that would be posed
11   by the person’s release. The weight to be afforded to each of these factors rests in this
12   Court’s discretion. Motamedi, 767 F.2d at 1405. An examination of the factors reveals a
13   genuine and substantial risk that the Hensons will flee.
14   A.     The Hensons
15          The Hensons moved to Arizona from Nevada in late 2018/early 2019. The Phoenix
16   FBI investigation of the Hensons related to fraudulent AHCCCS billing began in March of
17   2020 (for conduct occurring in 2019 and 2020), and federal investigators subsequently
18   learned that the Hensons are also under investigation by state authorities for a separate
19   healthcare fraud scheme. An analysis of the Henson’s bank accounts reveals millions of
20   dollars flowing through the accounts over the past 2-3 years, all or most of which are
21   believed to be proceeds from their fraudulent activity. The Henson purchased a lavish
22   home in Gilbert for $1.3 million in June of 2020; and they recently sold the home. The
23   Hensons also purchased five other pieces of residential or commercial real estate in the
24   Phoenix metropolitan area, valued at millions of dollars – all of which was recently sold. 1
25          Zoila Henson is a citizen of Mexico and became a legal permanent resident of the
26
27
28
            1
             It appears that the funds from these sales have been held by state authorities
     pending forfeiture.

                                                 -2-
          Case 2:21-cr-00601-DJH Document 14 Filed 08/20/21 Page 3 of 4




 1   United States only recently, when she married Dale Henson in 2015. The rest of her family
 2   is believed to reside in Mexico. The Hensons travel to Mexico frequently: one or both
 3   travelled to Mexico 4 times in 2019, 4 times in 2020, and another 4 times thus far in 2021.
 4   They used a large portion of funds fraudulently received from a government funded
 5   pandemic-related business loan (COVID 19 Economic Injury Disaster Loan) to purchase a
 6   residence in Mexico in 2020. 2
 7   B.      Relevant Factors
 8            Turning to the four factors in § 3142(g), each statutory factor raises serious
 9   concerns here. First, the Hensons face serious charges, with some carrying mandatory
10   imprisonment. 18 U.S.C. § 3142(g)(1). They are charged with healthcare fraud and wire
11   fraud (20-year maximum terms of imprisonment), aggravated identity theft (mandatory 2-
12   year prison terms, consecutive to the fraud sentence), and transactional money laundering
13   (10-year maximum prison term).           A preliminary calculation under the Sentencing
14   Guidelines reveals a TOL of 30, with a guidelines range of 97-121 months (assuming a
15   category I criminal history), plus a mandatory consecutive 24 months for aggravated ID
16   theft, for a total of 121 to 145 months in prison.
17           Second, as to the weight of the evidence, the United States avows that the evidence
18   supporting the charges is very strong. 18 U.S.C. § 3142(g)(2). The evidence is in large
19   part indisputable documentary evidence, and the United States can answer any further
20   questions this Court may have on this point.
21           Third, the Hensons’ history, characteristics, and circumstances all raise red flags.
22   18 U.S.C. § 3142(g)(3). Neither one has legitimate employment – the sole source of their
23   income for many years has been from their fraudulent activities. They have recently sold
24   off all significant assets in Arizona, have very close ties to Mexico, and are well-versed in
25   deception and the theft of identities.
26
27
28           The COVID 19 Economic Injury Disaster Loan fraud is charged in the final two
             2
     counts of the indictment, wire fraud counts 57 and 58.

                                                  -3-
       Case 2:21-cr-00601-DJH Document 14 Filed 08/20/21 Page 4 of 4




 1          Finally, as to the overall seriousness of any danger posed by the Hensons, they do
 2   pose at the very least an articulable risk of committing additional criminal activity as a
 3   means of generating income and/or as a means of flight. 18 U.S.C. § 3142(g)(4).
 4          Accordingly, the United States requests this Court to detain the Hensons in the
 5   absence of sufficient conditions imposed to assure that they will comply with this Court’s
 6   orders to appear and that they will refrain from inflicting additional economic harm on our
 7   community and most specifically on the federal funds provided to Arizona for the
 8   healthcare of its lower-income citizens.
 9          Respectfully submitted this 20th day of August, 2020.
10
                                                       GLENN B. McCORMICK
11                                                     United States Attorney
                                                       District of Arizona
12
                                                        s/Monica B. Klapper
13                                                     MONICA B. KLAPPER
                                                       Assistant U.S. Attorney
14
15
16                                CERTIFICATE OF SERVICE

17          I hereby certify that, on August 20th, 2021, I electronically transmitted the attached

18   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a

19   Notice of Electronic Filing to the CM/ECF registrant, who may or may not be a registered

20   participant of the CM/ECF System:

21
22   s/Daniel Parke
     U.S. Attorney’s Office
23
24
25
26
27
28


                                                 -4-
